Citation Nr: 0330249	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-11 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Whether the appellant can establish basic eligibility for 
Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The appellant served on active duty from March 1972 to June 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating action of the RO.  A 
notice of disagreement was received in January 2002 and the 
RO issued a statement of the case in July 2002.  A 
substantive appeal was received from the appellant later that 
same month.  

During the course of this appeal, the appellant testified 
during two hearings: one before RO personnel in June 2002, 
and one before the undersigned Veterans Law Judge at the RO 
in May 2003; transcripts of both hearings are of record.  


FINDINGS OF FACT

1.  During service, the appellant was absent without leave a 
total of 291 days.  

2.  The appellant accepted a discharge from service under 
other than honorable conditions in lieu of trial by court-
martial, and the Department of the Army Board for Correction 
of Military Records has denied his request for an upgrade of 
his discharge.  

3.  The appellant's discharge is considered to have been 
issued under dishonorable conditions.  


CONCLUSION OF LAW

As the character of the appellant's discharge constitutes a 
bar to certain VA benefits, to include compensation, his 
claims for service connection lack legal merit.  38 U.S.C.A. 
§§ 101(2), 1110, 1131, 5303 (West 2002); 38 C.F.R. §§  3.303, 
3.12 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that pertinent sections of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and its implementing 
regulation establish, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, the appellant has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the claim on appeal 
lacks legal merit; hence, the duties to notify and assist 
imposed by the VCAA are not applicable in this appeal.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

In April 2000, the appellant filed claims for service 
connection for several conditions.  On his application for 
compensation benefits, he noted that been discharged from 
service under other than honorable conditions.  A copy of the 
appellant's DD-Form 214 confirms his character of service and 
notes that he had "291 days lost" during that time period.  

The record also includes a copy of an April 2000 letter from 
the Department of the Army Board for Correction of Military 
Records notifying the appellant that his application to his 
have discharge upgraded was denied.  In a Memorandum of 
Consideration accompanying that letter, the Army Board 
reviewed the appellant's military records and noted that he 
had been absent without leave (AWOL) for long periods of 
time, on several different occasions, during the course of 
his service.  It was further noted that, after consulting 
with legal counsel, the appellant had voluntarily requested a 
discharge from service in lieu of trial by court-martial.  
The Army Board noted that there was no indication that the 
appellant's request had been made under coercion or duress.  
 
During the appellant's June 2002 RO hearing and his May 2003 
Board hearing, he testified as to the circumstances of his 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

The governing law defines a "veteran" as a person "who was 
discharged or released [from service] under conditions other 
than dishonorable."  38 U.S.C.A. § 101(2).  If the former 
service member did not die in service, pension, compensation, 
or dependency and indemnity compensation is not payable 
unless the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable (38 U.S.C. § 101(2)).  A discharge under 
honorable conditions is binding on the Department of Veterans 
Affairs as to character of discharge.  38 C.F.R. § 3.12(a).

Accordingly, to establish eligibility for VA compensation 
benefits, a person must first must first establish his/her 
status as a veteran under the applicable statute, which, in 
turn, requires, among other things, a discharge under 
conditions other that dishonorable.  

A individual receiving a discharge under other than honorable 
conditions may be considered to have been discharged under 
dishonorable conditions under certain circumstances.  See 38 
U.S.C.A. § 5303; 38 C.F.R. § 3.12.  Discharge or release for 
certain offenses-to include acceptance of an undesirable 
discharge to escape trial by general court martial-is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d).  

In the present case, the record indicates that, after being 
AWOL for several periods totaling 291 days, the appellant 
accepted a discharge from service, under other than honorable 
conditions, in lieu of trial by court-martial.  The 
Department of the Army Board for Correction of Military 
Records has denied his request for an upgrade of his 
discharge.  The governing statute and regulation direct that 
the appellant's "other than honorable" discharge must be 
considered to have been issued under dishonorable conditions.  
As such, he is not a "veteran," as defined by statute, and 
cannot establish eligibility for certain VA benefits, to 
include compensation.  The governing legal authority is clear 
and specific, and the Board is bound by such authority.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101(a).

Under the circumstances of this case, there is no legal basis 
upon which the  appellant can establish eligibility for the 
VA compensation benefits that he seeks.  Where, as here, the 
law and not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

As the character of the appellant's discharge precludes him 
from establishing eligibility for VA compensation benefits, 
the appeal is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



